      Case: 3:19-cv-00602-wmc Document #: 63 Filed: 09/24/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN

BAD RIVER BAND OF THE LAKE                  )
SUPERIOR TRIBE OF CHIPPEWA                  )
INDIANS OF THE BAD RIVER                    )
RESERVATION,                                )
                                            )
             Plaintiff,                     )
                                            )
       v.                                   )
                                            )
ENBRIDGE ENERGY COMPANY,                    )   Case No. 3:19-cv-00602
INC., and ENBRIDGE ENERGY, L.P.,            )
                                            )
             Defendants.                    )
                                            )
                                            )   Judge William M. Conley
ENBRIDGE ENERGY, L.P.,                      )   Magistrate Judge Stephen
                                            )   Crocker
             Counter-Plaintiff,             )
                                            )
       v.                                   )
                                            )
BAD RIVER BAND OF THE LAKE                  )
SUPERIOR TRIBE OF CHIPPEWA                  )
INDIANS OF THE BAD RIVER                    )
RESERVATION and NAOMI                       )
TILLISON, in her official capacity,         )
                                            )
             Counter-Defendants.            )


                      MOTION TO QUASH SUBPOENA

      The Red Cliff Band of Lake Superior Chippewa Indians (“Red Cliff”), an non-

party in the above action, moves to quash the subpoena issued by Enbridge Energy

Company, Inc. and Enbridge Energy, LP dated September 10, 2020 (copy attached

                                       1
      Case: 3:19-cv-00602-wmc Document #: 63 Filed: 09/24/20 Page 2 of 3




to Declaration of David M. Ujke as Exhibit A, at 3-4), pursuant to Federal Rules of

Civil Procedure 45 (d)(3). The grounds for this motion are:

         A. Red Cliff is a federally recognized Indian tribe and immune from suit

             by Enbridge without express consent of the Tribe or unless authorized

             by Congress, and no such consent nor authorization has been given; and

         B. The subpoena is overbroad and unduly burdensome.

      In support of this Motion to Quash, Red Cliff respectfully submits the submits

the following:

          (1) Red Cliff’s Brief in Support of Motion to Quash Subpoena; and

          (2) Declaration of David M. Ujke, with exhibits.

      This Motion is based on the concurrently filed Brief, all pleadings, records,

and files in the above-captioned case, and on such argument as may be presented by

counsel at any hearing on this Motion.

      Red Cliff requests that the Court quash Enbridge’s subpoena, and grant such

further and other relief as this Court deems proper.



Dated: September 24, 2020

                                         Respectfully Submitted,

                                         By: s/Wade Max Williams
                                             Wade Max Williams
                                             WI Bar No. 1025502
                                             wade.williams@redcliff-nsn.gov
                                           2
      Case: 3:19-cv-00602-wmc Document #: 63 Filed: 09/24/20 Page 3 of 3




                                          David M. Ujke
                                          WI Bar No. 1014312
                                          dave.ujke@redcliff-nsn.gov

                                   Attorneys for non-party Red Cliff Band of
                                   Lake Superior Chippewa Indians


Address:
Red Cliff Band of Lake Superior Chippewa Indians
Legal Department
88455 Pike Road
Bayfield, WI 54814
715-779-3725




                                      3
